DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 03/04/2021 is acknowledged.
Claims  1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0244027 A1 to Watanabe et al. (Watanabe).
In Reference to Claim 9
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses: 
[AltContent: arrow][AltContent: textbox (C)]
    PNG
    media_image1.png
    501
    460
    media_image1.png
    Greyscale

A pump assembly, comprising: 
	a case  (metallic case 1) partially defining at least one cavity (C); 
	a ring plunger (41) positioned within the case and slidable relative to the case between a first position and a second position; 
	a pump housing (metallic case 1) coupled to the case and having a gear rotatably positioned (44, 52) therein; 
	wherein, when fluid (oil) is provided to the at least one cavity (22) at or above a pilot pressure, the ring plunger is positioned in the first position (Fig.2C)  and when fluid (oil) is provided to the at least one cavity (22) below the pilot pressure the ring plunger is positioned in the second position (Fig.2A); 

In Reference to Claim 10
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses: 
	A bias member (81)  that provides a biasing force on the ring plunger towards the second position.  
In Reference to Claim 11
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses: 
	The ring member has a shaft (43) coupled thereto defining a terminating end. 
In Reference to Claim 12
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses: 
	An inside wall (22), wherein the shaft extends through an aperture in the inside wall to position the terminating end on a first side of the inside wall and a body portion of the ring plunger on a second side of the inside wall.  
In Reference to Claim 13
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses: 
	The biasing member (81) is positioned between the terminating end and the inside wall (22).  
In Reference to Claim 14
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses: 
	The biasing member is a compression spring (81).  

In Reference to Claim 15
Watanabe, see Fig.1 Annotated by the Examiner below, discloses: 
	
[AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image2.png
    785
    574
    media_image2.png
    Greyscale

	Cover (B) coupled to the case to provide access to the at least one cavity of the case.  
In Reference to Claim 16
Watanabe, see Fig.1 Annotated by the Examiner below, discloses:
	The case has an aperture (31, 321) and a fitting fluidly coupled to the at least one cavity and configured to provide a fluid (oil) to the at least one cavity.  



In Reference to Claim 17
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses: 

	
[AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image2.png
    785
    574
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: arrow]
    PNG
    media_image3.png
    581
    555
    media_image3.png
    Greyscale

	A pump assembly, comprising: 
a case (metallic case 1) partially defining a plunger cavity (24, 2a, ; 
a cover (B) coupled to the case on a first end; 
a pump housing (metallic case 1) coupled to the case on a second end opposite the first end; 
	a ring plunger (41) positioned within the case at least partially in the plunger cavity (21), the ring plunger slideable therein between a first position (Fig.2C) and a second position (Fig.2A); 
	a bias member (81) coupled to the ring plunger to provide a biasing force on the ring plunger towards the second position (Fig.2A); 
	an aperture (31, 321) fluidly coupling the plunger cavity to a fluid source (oil); 
	wherein, when fluid is provided to the plunger cavity at or greater than a pilot pressure, the biasing force provided by the bias member is overcome by the fluid 
In Reference to Claim 18
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses: 
	An inside wall (22) positioned in the case to separate a first cavity (C) from a second cavity (D).  
In Reference to Claim 19
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses:
	The ring plunger has a shaft (43) extending therefrom through an aperture in the inside wall to a terminating end, the bias member being positioned between the terminating end and the inside wall.  
In Reference to Claim 20
Watanabe, see Fig.2A and 2C and paragraph [0043]-[0047], discloses:
	The first cavity and the second cavity are fluidly isolated from the plunger cavity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746